Case 1:18-cv-00289-ILG-ST Document 276 Filed 05/25/21 Page 1 of 1 PageID #: 9505




GTPC
                                                                                129 LIVINGSTON STREET
              GARY TSIRELMAN P.C.                                              SECOND & THIRD FLOORS
                                                                                  BROOKLYN, NY 11201

              ATTORNEYS & COUNSELORS AT LAW                        T: (718) 438-1200 ● F: (718) 438-8883
                                                                                  nbowers@gtmdjd.com


                                                                                   5/25/2021
 BY ECF
 Honorable Steven L. Tiscione
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: State Farm v. Parisien, et al., Index No. 1:18-cv-00289-ILG-ST; Request for
 settlement conference

 Dear Judge Tiscione:

       We write on behalf of Defendant Quality Custom Medical Supply, Inc.,
 (“Quality Custom”) to request a supplemental settlement conference between
 Plaintiffs and Quality Custom on June 9, 2021, or June 15, 20201, or any date
 thereafter convenient to the Court. Plaintiffs consent to and join in this request

        The parties have been unable to reach an agreement regarding a single
 significant term of the settlement agreement they reached in principle prior to
 March 26, 2021, and request a brief settlement conference with the Court to resolve
 their impasse. Plaintiffs and Quality Custom have conferred and agree that they
 are available for a conference on June 9, 2021, or June 15, 2021.

       Thank you for your consideration of this letter.

                                                       Respectfully,
                                                        /s/ _______________
                                                       Nicholas Bowers, Esq.
 Cc: All Counsel via ECF                               Counsel for Parties Named Herein
                                                       Gary Tsirelman P.C.
                                                       129 Livingston, 2nd Floor
                                                       Brooklyn NY 11201




                                         -page 1-
